Exhibit 10.4

 

EXECUTION COPY

 

AMENDMENT TO

ADDITIONAL CONSIDERATION AGREEMENT

 

This AMENDMENT TO ADDITIONAL CONSIDERATION AGREEMENT (this “Amendment”) is made
as of April 15, 2013, by and among American West Potash LLC, a Delaware limited
liability company (the “Company”), Apache County Land & Ranch, LLC, a Nevada
limited liability company (“Apache”), and The Karlsson Group, Inc., an Arizona
corporation (“Karlsson”), with respect to the following facts:

 

RECITALS

 

WHEREAS, the Company and Karlsson entered into that certain Additional
Consideration Agreement dated as of August 1, 2012 (the “Original Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Delaware corporation, Prospect
Global Resources, Inc., a Nevada corporation, the Company and Karlsson entered
into that certain Extension Agreement dated as of the date hereof (the
“Extension Agreement”); and

 

WHEREAS, it is a condition to the effectiveness of the Extension Agreement that
the Company and Karlsson amend the Original Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.              Amendment.

 

a.              Amendment to Parties. Apache is hereby added as a Party to the
Original Agreement, and the definition of “Parties” is amended to include Apache
as a Party, as well as the Company and Karlsson.

 

b.              Amendment to Exhibits.

 

i.      Exhibit A to the Original Agreement is hereby deleted in its entirety
and replaced with “[Intentionally Omitted]”.

 

ii.   Exhibit B to the Original Agreement is hereby deleted and replaced in its
entirety with Exhibit A to this Amendment.

 

c.               Definition of AWP Area. The definition of “AWP Area” in the
Original Agreement is hereby deleted and replaced in its entirety with the
following:

 

“b. “AWP Area” means all real property where the Company or Apache County Land &
Ranch, LLC, a Nevada limited liability company and a wholly-owned subsidiary of
the Company (“Apache”), has leases, licenses and/or permits for mining purposes
now or at any time in the future.”

 

1

--------------------------------------------------------------------------------


 

d.              Amendment to Section 3.

 

i.                  Section 3(a) of the Original Agreement is hereby deleted and
replaced in its entirety with the following:

 

“In accordance with the terms and conditions of this Agreement, the Company
hereby grants to Karlsson as additional consideration an amount equal to two
percent (2%) of one hundred percent (100%) of the Gross Sales of all Authorized
Minerals extracted and sold by the Company from the AWP Area (the “Additional
Consideration”). An example of the calculation of the Additional Consideration
is attached hereto as Exhibit “B”.

 

ii.               Section 3(d) of the Original Agreement is hereby deleted in
its entirety and replaced with “[Intentionally Omitted]”.

 

iii.            Section 3(e) of the Original Agreement is hereby deleted and
replaced in its entirety with the following:

 

“The Company and/or Apache may, in the good faith exercise of their reasonable
discretion, modify and amend its existing leases applicable to the AWP Area to
release portions of the AWP Area (the “Released Areas”) from such leases and/or
replace such Released Areas with other real property owned by the applicable
lessors (the “Replacement Areas”) on which the Company and/or Apache will in the
immediate future conduct mining of Authorized Minerals and in connection
therewith shall add any such Replacement Areas to the AWP Area and remove any
such Released Areas from the AWP Area.”

 

e.               Amendment to Section 7(g). Section 7(g) of the Original
Agreement is hereby deleted and replaced in its entirety with the following:

 

“g.   Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns. The Company may not assign its rights and obligations
hereunder without the prior written consent of Karlsson, which consent shall not
be unreasonably withheld or delayed. Karlsson may assign this Agreement and its
rights hereunder.”

 

2.              Miscellaneous.

 

a.              No Other Amendment. Except as expressly amended in this
Amendment, all provisions of the Original Agreement shall remain in full force
and effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Original Agreement.  In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Original Agreement, the provisions of this Amendment shall govern.

 

b.              Relation to Original Agreement.  This Amendment constitutes an
integral part of the Original Agreement.  Upon the effectiveness of this
Amendment, each reference in the Original Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import

 

2

--------------------------------------------------------------------------------


 

referring to the Original Agreement, shall mean and be a reference to the
Original Agreement as amended hereby.

 

c.               Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

d.              Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

e.               Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Arizona, without regard
to its principles of conflicts of law.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

STATE OF CALIFORNIA

COUNTY OF
                                                                            }
SS.

On                                                                                                  
before me,
                                                                                                                      ,
personally appeared

 

 

personally known to me (or proved to me on the basis of satisfactory evidence)
to the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

/s/ Notary

 

 

--------------------------------------------------------------------------------


 

 

APACHE:

 

 

 

APACHE COUNTY LAND & RANCH, LLC,

 

a Nevada limited liability company

 

 

 

By: American West Potash LLC

 

Its: Sole Member

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

STATE OF CALIFORNIA

COUNTY OF
                                                                            }
SS.

On                                                                                                  
before me,
                                                                                                                      ,
personally appeared

 

 

personally known to me (or proved to me on the basis of satisfactory evidence)
to the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

/s/ Notary

 

 

--------------------------------------------------------------------------------


 

 

KARLSSON:

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name:

Anders Karlsson

 

Title:

President

 

STATE OF CALIFORNIA

COUNTY OF
                                                                            }
SS.

On                                                                                                  
before me,
                                                                                                                      ,
personally appeared

 

 

personally known to me (or proved to me on the basis of satisfactory evidence)
to the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature

/s/ Notary

 

 

--------------------------------------------------------------------------------


 

Amendment to Additional Consideration Agreement

Exhibit A

 

Exhibit “B”

 

American West Potash/Karlsson Group Royalty Calculation Example

 

Quarter Ending (Mo./Yr.)

 

Quarterly Weighted 
Average Sales Price per 
Ton of Potash

 

Potash Sold (tons)*

 

Gross Sales ($)*

 

Total Royalty Due (2%)*

 

Cumulative Royalty Paid 
($)*

 

Mar-13

 

$

494.33

 

1500.00

 

$

741,500.00

 

$

14,830.00

 

$

14,830.00

 

Jun-13

 

$

536.03

 

2290.00

 

$

1,227,500.00

 

$

24,550.00

 

$

39,380.00

 

Sep-13

 

$

506.04

 

2335.00

 

$

1,181,595.00

 

$

23,631.90

 

$

63,011.90

 

Dec-13

 

$

500.39

 

2250.00

 

$

1,125,875.00

 

$

22,517.50

 

$

85,529.40

 

 

--------------------------------------------------------------------------------

*Numbers in thousands

 

--------------------------------------------------------------------------------